Citation Nr: 1456486	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to October 1978 and March 1980 to January 1981.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

On his April 2012 VA Form 9, the Veteran requested a videoconference.  The videoconference hearing was scheduled for April 15, 2014 and the Veteran was notified.  The Veteran did not appear for this hearing and has not given a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704 (d) (2014)


FINDING OF FACT

The preponderance of the evidence shows that an acquired psychiatric disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression, anxiety, psychosis, and panic disorder, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits. 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a September 2010 letter, sent prior to the initial unfavorable decision issued in January 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and post-service private treatment records.  

The Board notes that a VA Compensation and Pension examination was not undertaken in this case.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of a disability; (2) establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the service treatment records do not show that Veteran experienced any psychiatric related event, injury or disease in service, or during the pertinent presumptive period; and there is no indication beyond conclusory, generalized lay assertions that any current psychiatric diagnoses may be associated with the in-service event, injury, or disease.  Remand for a VA examination is therefore not needed.

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Alternatively, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board acknowledges that the Veteran has a current acquired psychiatric disorder.  January 2010 private treatment records from Hackley Community Hospital show a diagnosis of depression and May 2010 private treatment records from Catholic Charities West Michigan show a diagnosis of recurrent depression with psychosis and panic disorder.

In his notice of disagreement, the Veteran reported that his depression and anxiety were the reason for his discharge from service.  In his VA Form 9, he contended that he had mental issues at the time of enlistment into service and that it was a day to day struggle to maintain his military bearing.

Aside from the Veteran's statement, there is no evidence of record showing that the Veteran had an acquired psychiatric disorder at the time of enlistment.  On the Veteran's June 1978 report of medical history, he did not note depression or excessive worry or nervous trouble of any sort, and his June 1978 enlistment examination showed that he was normal psychiatrically.  

The Veteran's service treatment records show no evidence of an acquired psychiatric disability, and his December 1980 discharge examination specifically noted no psychiatric disease was found.  Accordingly, there is no evidence that the Veteran was discharged due to an acquired psychiatric disorder.  Further, on his claim form, the Veteran reported that his treatment for depression, and anxiety began in 2007.  Accordingly, the Board affords little probative weight to the Veteran's statements that he had an acquired psychiatric disorder at the time of enlistment, or during service, or that he was discharged due to an acquired psychiatric disorder.  

To the extent that the Veteran has claimed that his depression and anxiety are related to service, he is not competent to make such determinations.  It is not argued or shown that the claimant, as a lay person, possesses the medical knowledge to attribute any acquired psychiatric condition to his military service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  These lay statements, therefore, are not afforded probative value.  

The medical evidence shows no symptoms or diagnosis of an acquired psychiatric disorder until nearly 20 years after service, and these do not contain an etiological opinion attributing the Veteran's acquired psychiatric disorder to his military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Thus, a basis upon which to conclude a psychiatric disorder was incurred in service has not been presented.  

Lastly, the Board notes that as the first evidence of an acquired psychiatric disorder is found in 2010, and the first evidence of a diagnosis of psychosis is in 2010, there is no basis to reasonably conclude a psychosis manifested to a degree of 10 percent within one year from the date of his separation from service.  Therefore, the Veteran is not entitled to service connection on the presumption provided by 38 C.F.R. §§  3.307, 3.309.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
	MICHAEL E. KILCOYNE	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


